DETAILED ACTION
This office action is in response to a Request for Continued Examination (RCE) filed 3/18/2022 wherein claims 1-22 are pending and being examined. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/18/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 3/18/2022 have been fully considered but they are not persuasive.
Applicant argues that neither Aich, Ziebart, nor Murad disclose the newly amended language. The examiner respectfully disagrees.
	As the support for the newly amended language of "wherein three dimensions of the trailer avatar are visible when displayed, and wherein the visible dimensions represent length, width, and height of the trailer" appears to be the disclosure describing displaying the avatar in a manner according to Fig.10, Fig.11, and Fig.13B, it is apparent that this newly amended language is claiming that a trailer avatar is displayed such that depth is apparent along three dimensions. That is, the newly amended language is interpreted by the examiner as claiming that when the trailer avatar is displayed, the dimensions of the trailer along a length direction, a width direction, and a height direction are readily understandable from the avatar representation (as opposed to displaying separate numerical graphics representing a length/width/height). 
	With respect to Aich, Applicant notes Fig.54 which displays a trailer avatar in two dimensions. Although Fig.54 does show displaying a trailer avatar in two dimensions, Fig.55 of Aich discloses displaying a trailer model ("avatar") in three dimensions wherein the dimensions of the trailer along a length direction, a width direction, and a height direction are readily understandable from the avatar representation:

    PNG
    media_image1.png
    490
    653
    media_image1.png
    Greyscale

	From above, it is apparent that the model of the trailer, which corresponds to the claimed "trailer avatar", is displayed such that the dimensions along a length direction, width direction, and height direction are visible. The examiner notes that a model of the vehicle (2452), which is a "vehicle avatar", is also visible in the display image of Fig.55. Furthermore note ¶0306 of Aich:
[0306] Based on the determined proportions, approximate dimensions, and shape of the trailer 2352, the imaging controller 2410 may automatically select a trailer graphic or a stock image of a trailer model 2454 from the library of trailer images or graphics via the memory 2428 and/or the communication circuitry 2426. For example, based on the proportions, approximate dimensions, and shape of the trailer 2352, the imaging controller may send information to a remote server via the communication circuitry 2426 to request an overhead view of a trailer having similar proportions and dimensions to the trailer 2352. The simulated models of the trailer 2352 (e.g. trailer model 2454) may provide for a dimensionally accurate visual reference on the screen 2355 to aid the operator of the vehicle 100 during operation.
	Therefore Aich discloses that a trailer model may represent the dimensions of the trailer accurately. Between this disclosure and Fig.55, one of ordinary skill in the art would readily appreciate that Aich discloses the newly amended language of "wherein three dimensions of the trailer avatar are visible when displayed, and wherein the visible dimensions represent length, width, and height of the trailer". 
	Aich discloses that more than one trailer dimension can be determined and a model ("avatar") representation of the trailer can be displayed wherein as shown in Fig.55 the dimensions along a width direction, height direction, and length direction are represented in the trailer model representation. Although it is apparent from Aich that the trailers dimensions along three directions are known, the disclosure of Aich that describes determining dimensions from vehicle sensor data specifically does not explicitly disclose generating a three-dimensional model from sensor data wherein the model includes length, width, and height. That is, Aich clearly discloses generating an avatar representing the length, width, and height of the trailer as shown in Fig.55 but is vague on deriving this avatar from a three-dimensional model that was generated by processing on-board sensor data. Therefore Ziebart was relied upon to disclose it is obvious to generate a three-dimensional model that represents the trailer along a width direction, length direction, and height direction from on-board vehicle sensor data.  
	Ziebart also discloses the newly amended limitations. Ziebart explicitly discloses as noted below an on-board imaging sensor and a processor that determines dimensions along a longitudinal direction, lateral direction, and vertical direction from the sensor data. Ziebart also discloses in ¶0005, ¶0029, and Fig.2 that a displayed trailer representation will include dimensions along a width direction, height direction, and length direction:

    PNG
    media_image2.png
    318
    348
    media_image2.png
    Greyscale

[0005] FIG. 2 shows a display device of the transportation vehicle, by which a three-dimensional model of the trailer is displayed so as to overlay a real displayed image of the trailer semi-transparently.
[0029] It may be provided that based on the determined dimensions a three-dimensional model 26 of the trailer 12 is produced and is displayed so that it partially transparently overlays a real displayed image 28 of the trailer 12.
	As disclosed by Ziebart the displayed three-dimensional model of the trailer (a trailer "avatar") is displayed such that the dimensions of the vehicle are readily apparent. As can be seen from Fig.2, the displayed model representation includes an apparent length, width, and height of the trailer. As noted below the model representation is based on a three-dimensional model that represents the trailer along the longitudinal direction, the lateral direction and the vertical direction wherein the model was generated by processing camera images. 
	As both Aich and Ziebart disclose the newly amended language, the arguments are not persuasive and the claims are rejected as outlined below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6, 8, 9, 16-18, and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aich et al. (US 2014/0267688) (hereinafter Aich) in view of Ziebart et al. (US 2019/0329821) (hereinafter Ziebart) in view of Murad et al. (US 2019/0241126) (hereinafter Murad).

In regard to claim 1, Aich discloses a vehicular trailering assist system [¶0069; trailer backup assist functionality], the vehicular trailering assist system comprising: 
	a vehicle rear backup camera disposed at a rear portion of a vehicle and viewing at least rearward of the vehicle [Fig.48; imaging device C1 facing the rear of the vehicle. ¶0286;  A first imaging device C1 is disposed centrally on a rear facing portion 2356 of the vehicle 100 proximate a tailgate 2358 or similar area of the vehicle 100], wherein, with a trailer hitched at a hitch of the vehicle, the vehicle rear backup camera views a portion of the trailer hitched at the hitch of the vehicle [Fig.48; imaging device C1 facing the trailer when the trailer is hitched to the vehicle. Fig.47, ¶0059; image taken from a rear camera showing a target disposed on a trailer]; 
	wherein the trailer comprises a trailer rear camera disposed at a rear portion of the trailer and viewing at least rearward of the trailer [Fig.48; imaging device C2 at the rear of the trailer facing rearward of the trailer. ¶0289; second imaging device C2 may be disposed on a rear portion 2374 of the trailer 2352... imaging device C2 may have a substantially rearward facing field of view configured to capture image data corresponding to the environment 2354 that may be occluded from the imaging]; 
	a control comprising an image processor for processing image data captured by the vehicle rear backup camera and image data captured by the trailer rear camera [¶0137; target monitor controller 10 may include a microprocessor 12 and/or other analog and/or digital circuitry for processing one or more routines. ¶0138; target monitor controller 10 processes the one or more images from the camera 20 with one or more image processing routine(s)]; 
	a display device disposed in the vehicle and operable to display video images at a display screen that is viewable by a driver of the vehicle [¶0139; human machine interfaces (HMIs) 25 including a vehicle display such as a center stack mounted navigation/entertainment display. ¶0284; imaging devices C1-C5 may be implemented to provide views of the environment 2354 surrounding the vehicle 100 and the trailer 2352 that may be displayed on a display screen 2355 or any form of display device visible to an operator of the vehicle 100. ¶0163; video imaging camera]; 
	wherein the control, with the trailer hitched at the hitch of the vehicle, generates a model of the trailer that is representative of dimensions of the trailer [¶0304; trailer model 2454 of the trailer 2352... Based on the known relationships of the positions of the imaging devices C1-C5 and the corresponding fields of view 2392-2400, the imaging controller 2410 may be operable to determine the proportions, approximate dimensions, and shape of the trailer 2352 to generate the trailer model 2454. The examiner notes that one of ordinary skill will readily appreciate that length, width and height are all well-known "dimensions" in the art]; 
	wherein the control, with the trailer hitched at the hitch of the vehicle [Fig.51-Fig.52; trailer attached to the vehicle], and responsive to actuation of a user actuatable input [¶0310; soft keys 2462 may provide options for the operator of the vehicle 100 to alter a view displayed by the imaging controller 2410 on the touchscreen 2460. The soft keys 2462 may allow the operator of the vehicle 100 to view the environment 2354 and select a view corresponding to each of the imaging devices C1-C5, a combination of the imaging devices C1-C5, or the composite aerial view 2450], displays a surround view image using a vehicle avatar of the vehicle and a trailer avatar of the trailer derived from the model of the trailer [Fig.55; vehicle model (2452) displayed with trailer model. Fig.52; surround view image is displayed including vehicle model (2452) and trailer model (2454). ¶0304-¶0305;  By demonstrating vehicle model 2452 and the trailer model 2454, the imaging controller 2410 may provide useful reference information to the operator of the vehicle 100. In some implementations, a graphic outline simulating the trailer 2352 may also be included in the image data displayed on the screen 2355 for a reference to the operator of the vehicle 100 to demonstrate the position of the trailer 2352 relative to the vehicle 100 and the surroundings of an operating environment model 2456], and wherein three dimensions of the trailer avatar are visible when displayed, and wherein the visible three dimensions represent length, width, and height of the trailer [Fig.55; trailer model displayed wherein three dimensions of the trailer are visible including length, width, and height. ¶0306; The simulated models of the trailer 2352 (e.g. trailer model 2454) may provide for a dimensionally accurate visual reference on the screen 2355 to aid the operator of the vehicle 100 during operation]; 
	wherein the control, with the trailer hitched at the hitch of the vehicle [Fig.51-Fig.52; trailer attached to the vehicle], and responsive to actuation of the user actuatable input [¶0310; soft keys 2462 may provide options for the operator of the vehicle 100 to alter a view displayed by the imaging controller 2410 on the touchscreen 2460. The soft keys 2462 may allow the operator of the vehicle 100 to view the environment 2354 and select a view corresponding to each of the imaging devices C1-C5, a combination of the imaging devices C1-C5, or the composite aerial view 2450. ¶0294; plurality of user inputs 2414 may provide options to the operator of the vehicle 100 to select a view corresponding to one of the imaging devices C1-C5 or an imaging mode (e.g. manual, automatic, aerial, etc.)], displays trailer view video images derived from image data captured by a rearward viewing vehicle camera and the trailer rear camera [¶0291-¶0292, Fig.52; fields of view 2392-2400 may also be combined to form a composite aerial view or bird's eye view of the vehicle 100 and the trailer 2352. Fig.51; FOV 2394 corresponding to trailer camera (C2) and FOV 2396 corresponding to rearward viewing vehicle camera (C1)]; and 
	wherein, with the trailer hitched at the hitch of the vehicle [Fig.51-Fig.52; trailer attached to the vehicle], and responsive to the vehicle being shifted into a reverse gear [¶0204;  trailer backup assist system 105 also communicates with the vehicle transmission controller 1318, such as receiving the presently engaged transmission gear. ¶0220; system may confirm that the vehicle 100 is reversing with use of directional speed sensors, the gear position of the transmission controller 1318, GPS inputs, or other conceivable indicators of vehicle 100 direction], the display device automatically displays rear backup images derived from image data captured by the trailer rear camera [¶0318-¶0319; operating state and relative orientation of the vehicle 100 and the trailer 2352 may then be used to determine the most relevant image data captured by the imaging devices C1-C5 to output and display on the screen 2355... if the vehicle 100 is traveling in reverse in approximately a straight line (e.g. hitch angle γ<5 deg.), the image data captured by the second imaging device C2 may be displayed on the screen 2355].
	Although Aich discloses using a model in order to determine various dimensions of the trailer and thus Aich discloses a three-dimensional model, Aich does not explicitly disclose that dimensions are length, width, and height of the trailer. However Ziebart discloses, 
	wherein the control, with the trailer hitched at the hitch of the vehicle [Fig.1], generates a three dimensional model of the trailer that is representative of length, width and height of the trailer [¶0013; produce a three-dimensional model of the trailer with knowledge of the dimensions of the trailer in the longitudinal direction, the lateral direction and the vertical direction. ¶0025; analysis device 22 is designed to determine the dimensions of the trailer 12 in the longitudinal direction, the lateral direction and the vertical direction of the trailer 12 based on the transmitted sensor data]; 
	wherein the control, with the trailer hitched at the hitch of the vehicle [Fig.1], and responsive to actuation of a user actuatable input [¶0030; Using the touch screen 24, the driver of the transportation vehicle 10 can thus simply detect whether the dimensions and the three-dimensional model 26 have been determined correctly], displays a surround view image using a trailer avatar of the trailer derived from the three dimensional model of the trailer [Fig.2; display image includes outer edges (30) representing the three-dimensional mode. ¶0018; based on the determined dimensions a three-dimensional model of the trailer is produced and displayed so as to partially transparently overlay a real displayed image of the trailer] and wherein three dimensions of the trailer avatar are visible when displayed, and wherein the visible three dimensions represent length, width, and height of the trailer [Fig.2; trailer dimensions along the length direction, width direction, and height direction are represented by the displayed model/avatar (26). ¶0029-¶0030]. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system disclosed by Aich  with the length, width, height determination as disclosed by Ziebart in order to allow for size and shape information of the trailer to be determined on-board and in three-dimensions which can assist in avoiding collisions with obstacles [Ziebart ¶0013-¶0016]. As disclosed by Ziebart, knowing the dimensions of the trailer in all spatial directions (and thus the length, width, and height) it is possible to "maneuver the transportation vehicle combination into a specified target position, for example, into a parking space, particularly, safely and reliably [Ziebart ¶0015].
	Neither Aich nor Ziebart explicitly disclose wherein the control displays transparent trailer view video images derived from image data captured by a rearward viewing vehicle camera and the trailer rear camera, and wherein the control, when displaying the transparent trailer view video images, overlays at least a portion of images derived from image data captured by the trailer rear camera over a first portion of images derived from image data captured by the rearward viewing vehicle camera to provide transparent trailer views, and wherein a second portion of the images derived from image data captured by the rearward viewing vehicle camera is not overlaid by the at least a portion of images derived from image data captured by the trailer rear camera, and wherein the second portion of the images derived from image data captured by the rearward viewing vehicle camera that are not overlaid by the at least a portion of images derived from image data captured by the trailer rear camera include a portion of the trailer in the images derived from image data captured by the rearward viewing vehicle camera, and wherein the display device displays the transparent trailer view video images based on the provided transparent trailer views. However Murad discloses, 
	wherein the control [¶0046; Processor 34], with the trailer hitched at the hitch of the vehicle [¶0040; vehicle and trailer are electrically coupled to one another via the vehicle-trailer interfaces (or connectors) 60,62, and are structurally or mechanically coupled to another via a trailer hitch], and responsive to actuation of the user actuatable input [¶0050-¶0051;  touchscreen so that users can make selections or otherwise input data... manual user input into the onboard computer 30 to provide other data, response, or control input], displays transparent trailer view video images derived from image data captured by a rearward viewing vehicle camera and the trailer rear camera [¶0055; images or video from vehicle camera 22 and trailer camera 72 can be used together and integrated with one another so as to provide an unobstructed rear view that can be displayed on electronic display mirror 50 for viewing by a vehicle operator or passenger. Fig.8 through Fig.10; trailer appears transparent in the images], and wherein the control, when displaying the transparent trailer view video images, overlays at least a portion of images derived from image data captured by the trailer rear camera over a first portion of images derived from image data captured by the rearward viewing vehicle camera to provide transparent trailer views [¶0087, Fig.8, Fig.9, Fig.10; first image 102 can be captured by using the vehicle camera 22 as described in step 210 of method 200 (FIG. 6). FIG. 8 depicts the first image 102, along with a second image 104 that is captured by a trailer camera 72, which is overlaid onto the first image 102 at an image overlay area 120. Fig.4], and wherein a second portion of the images derived from image data captured by the rearward viewing vehicle camera is not overlaid by the at least a portion of images derived from image data captured by the trailer rear camera [¶0087-¶0088; a patch portion 130 that includes an area of the trailer 14 that is not supplemented by the second image 104 from the trailer camera 72. The second image 104 can be captured by using the trailer camera 72 as described in step 220 of method 200. Fig.8; area (130) not supplemented by the second image (104)], and wherein the second portion of the images derived from image data captured by the rearward viewing vehicle camera that are not overlaid by the at least a portion of images derived from image data captured by the trailer rear camera include a portion of the trailer in the images derived from image data captured by the rearward viewing vehicle camera [¶0076;  second image is overlaid on the first image and within the obstructed viewing region...  the obstructed viewing region may include a portion of the image overlay area and other portion(s) that are not within the image overlay area. Fig.8, Fig.9; trailer outline and patch region 130 wherein the trailer border, rear, and hitch portions are visible in the first image 102. ¶0087-¶0088; patch portion 130 that includes an area of the trailer 14 that is not supplemented by the second image 104 from the trailer camera 72. The second image 104 can be captured by using the trailer camera 72 as described in step 220 of method 200. Fig.8; area (130) not supplemented by the second image (104)], and wherein the display device displays the transparent trailer view video images based on the provided transparent trailer views [¶0055; images or video from vehicle camera 22 and trailer camera 72 can be used together and integrated with one another so as to provide an unobstructed rear view that can be displayed on electronic display mirror 50 for viewing by a vehicle operator or passenger. ¶0083; combined image is displayed on an electronic display mirror included in the vehicle. In other embodiments, the combined image can be displayed on another display of the vehicle, such as an infotainment unit display or multimedia display. The combined image includes at least a part of the first image captured by the vehicle camera 22, at least part of the second image captured by the trailer camera 72, and one or more graphics]. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system disclosed by Aich in view of Ziebart with the transparent display as disclosed by Murad in order to provide a composite image that allows a driver to understand what is happening rearward the trailer from a mirror perspective [Murad ¶0002-¶0003, ¶0067-¶0069, ¶0078, ¶0089]. As disclosed by Murad, displaying a composite image from a rearview mirror perspective showing portions of trailer camera images and portions of vehicle rear camera images allows a user to better readily understand the region rearward the trailer and thus have better overall awareness of the vehicle/trailer's surroundings. 
	Specifically, as noted above and throughout the reference as a whole, Aich discloses a system for a vehicle towing a trailer. As cited above, a plurality of cameras are mounted on the vehicle wherein display images are generated based thereon. The cameras include a rear backup camera attached to the vehicle and a rear facing camera attached to the trailer. As noted above, trailer model and a vehicle model are used to generate a vehicle graphic and a display graphic which are displayed over a composite image that represents the vehicle's surroundings and is generated from the captured images. The trailer model represents trailer information including shape information. A user can switch between various modes of display wherein one of the displays is a surround view image showing the vehicle graphic and the trailer graphic and another of the displays is a composite ("stitched") view generated from images from multiple selected cameras. As additionally disclosed by Aich, when the vehicle is reversing the displayed video will be video from the camera attached to the trailer facing rearward. Although Aich shows in Fig.55 displaying an avatar/representation of the trailer along the length, width, and height direction, Aich does not explicitly disclose that this representation/avatar is based on a three-dimensional model of the trailer containing length, width, and height dimensions of the trailer. Aich additionally does not describe displaying images in transparent manner.
	Ziebart, like Aich, discloses one or more cameras mounted on a vehicle/trailer for capturing images of the environment surrounding the vehicle. As noted above, Ziebart discloses that based on camera images, a three-dimensional model of the trailer can be determined wherein the model includes dimensions of the trailer in the longitudinal direction (length), the lateral direction (width) and the vertical direction (height). Like Aich, Ziebart discloses that captured camera images can be overlaid with a graphical representation (i.e. "avatar") of the trailer wherein the representation is generated based on the determined three-dimensional model. As disclosed by Ziebart, detecting and displaying dimensions on all sides of the trailer allows for improved understanding of the trailer and thus improved subsequent navigation of the trailer. 
	Murad, like Aich and Ziebart, discloses one or more cameras mounted on a vehicle as well as one or more cameras mounted on a trailer. As noted above, Murad discloses that a vehicle's rear camera captures first images and the trailer camera captures second images wherein the images are processed to generate a combined image for display. The trailer camera images are overlaid on a portion of the rear camera images. Notably, the overlay of the trailer image is only within a certain area of the "obstructed viewing region" within the rear camera images and thus "a second portion of the images derived from image data captured by the rearward viewing vehicle camera is not overlaid by the at least a portion of images derived from image data captured by the trailer rear camera". Although Murad discloses that the obstructed viewing region outside the region filled in with the trailer camera images can be filled in with stored image data, it is clear that this is optional, as Murad emphasizes that in some embodiments the obstructed viewing region only has graphics overlaid thereon and is not filled with image data [¶0062, ¶0083]. Even without such a disclosure, as can be seen in Fig.7 through Fig.10 a portion of the display image includes at minimum the outline of the trailer and the trailer's connection components and thus "the second portion of the images derived from image data captured by the rearward viewing vehicle camera that are not overlaid by the at least a portion of images derived from image data captured by the trailer rear camera include a portion of the trailer in the images derived from image data captured by the rearward viewing vehicle camera". As noted by Murad, displaying the combined image in the disclosed manner allows for a mirror perspective of both the vehicle's rearward area and the rearward area of the trailer thus allowing improved understanding of the vehicle/trailer environment. 

In regard to claim 2, Aich in view of Ziebart in view of Murad discloses the vehicular trailering assist system of claim 1. Aich in view of Ziebart in view of Murad further discloses, 
	comprising a plurality of trailer cameras disposed at the trailer [Aich ¶0167; These secondary sensors 1204 for determining the position of the target 30 may also include other cameras located on the vehicle, cameras located on the trailer. Ziebart ¶0026;  sensor device 20 of the transportation vehicle 10 can comprise diverse types of sensors at diverse positions of the transportation vehicle 10. The sensor device 20 can thus, for example, comprise cameras disposed in the external mirrors and on the pillars of the transportation vehicle, in particular, on the B-pillar and the C-pillar. Murad ¶0056; multiple cameras 72 can be used, each of which can be mounted and/or installed on trailer 14], wherein the plurality of trailer cameras includes the trailer rear camera [Aich Fig.51; camera (C2). Murad ¶0056, Fig.2; camera (72) mounted on the rear of the trailer] and at least one trailer side camera mounted at each side of the trailer and viewing at least sideward of the trailer [Murad ¶0056; multiple cameras 72 can be used, each of which can be mounted and/or installed on trailer 14. In one particular embodiment, multiple cameras can each be positioned on opposite sides of the exterior of the trailer so as to face one or more blind spot areas (i.e., areas in which a vehicle operator cannot easily view). In other embodiments, the multiple cameras may be mounted and/or installed on trailer 14 such that the cameras face in the rearward direction of the trailer. Two or more cameras may be configured in a stereoscopic. Murad ¶0054; side mount cameras; stereoscopic arrangements with multiple cameras; cameras integrated into tail lights, brake lights, or other components at the rear end of the trailer].
	See claim 1 for motivation to combine. 

In regard to claim 3, Aich in view of Ziebart in view of Murad discloses the vehicular trailering assist system of claim 2. Aich in view of Ziebart in view of Murad further discloses, 
	wherein the displayed transparent trailer view images are derived from image data captured by at least one of the trailer side cameras [Murad ¶0054-¶0056; side mount cameras; stereoscopic arrangements with multiple cameras; cameras integrated into tail lights, brake lights, or other components at the rear end of the trailer... multiple cameras 72 can be used, each of which can be mounted and/or installed on trailer 14. In one particular embodiment, multiple cameras can each be positioned on opposite sides of the exterior of the trailer so as to face one or more blind spot areas (i.e., areas in which a vehicle operator cannot easily view). Murad ¶0069; Once the trailer camera viewing angle and the vehicle camera viewing angle are obtained at onboard computer 30, the second image (from the trailer camera 72) can be processed or manipulated accordingly. For example, certain areas of the second image may need to be distorted so as to reflect an image that corresponds to the viewing angle of the vehicle camera 22... images corresponding to other viewing angles may be used. Murad ¶0062].
	See claim 1 for motivation to combine.

In regard to claim 4, Aich in view of Ziebart in view of Murad discloses the vehicular trailering assist system of claim 3. Aich in view of Ziebart in view of Murad further discloses, 
	wherein the displayed transparent trailer view images are derived from image data captured by at least one other vehicle camera disposed at the vehicle and viewing at least rearward and sideward of the vehicle [Ziebart ¶0113; first and second side-mounted cameras C3, C4 may be mounted to the trailer T rather than to the vehicle V. Ziebart ¶0026;  sensor device 20 of the transportation vehicle 10 can comprise diverse types of sensors at diverse positions of the transportation vehicle 10. The sensor device 20 can thus, for example, comprise cameras disposed in the external mirrors and on the pillars of the transportation vehicle, in particular, on the B-pillar and the C-pillar. Ziebart ¶0030; three-dimensional model 26 is displayed as a partially transparent overlay of the real image 2. Aich Fig.51, ¶0289; A second imaging device C2 may be configured to operate in combination with the imaging devices C1 and C3-C5 to provide a combined field of view of the environment 2354 surrounding the vehicle 100 and the trailer 2352. Murad ¶0044;  multiple cameras 22 can be used, each of which can be mounted and/or installed on vehicle 12. In one particular embodiment, multiple cameras can be positioned on the exterior of the vehicle and facing in the rearward direction of the vehicle. Two or more cameras may be configured in a stereoscopic orientation such that video data is provided from multiple perspectives of an area. Murad ¶0069; Once the trailer camera viewing angle and the vehicle camera viewing angle are obtained at onboard computer 30, the second image (from the trailer camera 72) can be processed or manipulated accordingly. For example, certain areas of the second image may need to be distorted so as to reflect an image that corresponds to the viewing angle of the vehicle camera 22... images corresponding to other viewing angles may be used. Murad ¶0065; multiple vehicle cameras can be used, such as camera facing a left blind spot and another camera facing a right blind spot].
	Aich, Ziebart, and Murad disclose that multiple cameras can be mounted at a plurality of non-limiting positions around the vehicle including the sides of the trailer, the sides of the vehicle, or anywhere else. The captured images are used to generate composite images wherein Ziebart and Murad discloses the composite images can be transparent trailer view images. Thus one of ordinary skill would readily appreciate that as Aich, Ziebart, and Murad disclose that multiple cameras can be mounted anywhere relative to the vehicle, including the trailer/vehicle side, and as the camera images are used to generate a composite image including a transparent trailer region as disclosed by Ziebart and Murad specifically, the combination of Aich, Ziebart and Murad renders this claim obvious. Furthermore Murad discloses that images corresponding to other viewing angles and thus images captured by cameras other than the directly rearward vehicle camera and the directly rearward trailer camera can be used as part of the generation of the combined image and thus the "transparent trailer view" image. See claim 1 for motivation to combine. 

In regard to claim 5, Aich in view of Ziebart in view of Murad discloses the vehicular trailering assist system of claim 1. Aich in view of Ziebart in view of Murad further discloses, 
	comprising a plurality of vehicle cameras disposed at the vehicle [Ziebart ¶0113; first and second side-mounted cameras C3, C4 may be mounted to the trailer T rather than to the vehicle V. Ziebart ¶0026;  sensor device 20 of the transportation vehicle 10 can comprise diverse types of sensors at diverse positions of the transportation vehicle 10. The sensor device 20 can thus, for example, comprise cameras disposed in the external mirrors and on the pillars of the transportation vehicle, in particular, on the B-pillar and the C-pillar. Aich Fig.51, ¶0289; A second imaging device C2 may be configured to operate in combination with the imaging devices C1 and C3-C5 to provide a combined field of view of the environment 2354 surrounding the vehicle 100 and the trailer 2352. Murad ¶0044; multiple cameras 22 can be used, each of which can be mounted and/or installed on vehicle 12. In one particular embodiment, multiple cameras can be positioned on the exterior of the vehicle and facing in the rearward direction of the vehicle].
	See claim 1 for motivation to combine. 

In regard to claim 6, Aich in view of Ziebart in view of Murad discloses the vehicular trailering assist system of claim 5. Aich in view of Ziebart in view of Murad further discloses, 
	wherein the control generates the three dimensional model by estimating length, width and height dimensions responsive to processing of image data captured by at least some of the plurality of vehicle cameras disposed at the vehicle [Ziebart ¶0013; By collecting extensive sensor data, optionally by a plurality of sensors of the sensor device installed at different positions of the transportation vehicle, it is possible to produce a three-dimensional model of the trailer with knowledge of the dimensions of the trailer in the longitudinal direction, the lateral direction and the vertical direction. Ziebart ¶0026;  sensor device 20 can thus, for example, comprise cameras disposed in the external mirrors and on the pillars of the transportation vehicle, in particular, on the B-pillar and the C-pillar. Aich ¶0304; Based on the known relationships of the positions of the imaging devices C1-C5 and the corresponding fields of view 2392-2400, the imaging controller 2410 may be operable to determine the proportions, approximate dimensions, and shape of the trailer 2352 to generate the trailer model 2454].
	As disclosed by Ziebart, the three dimensional model is generated by estimating dimensions based on sensor data wherein the sensor data can be images taken by cameras on the vehicle. As similarly disclosed by Aich, dimension information of the trailer can be determined by processing the image data and camera position data. See claim 1 for motivation to combine.   

In regard to claim 8, Aich in view of Ziebart in view of Murad discloses the vehicular trailering assist system of claim 1. Aich in view of Ziebart in view of Murad further discloses, 
	wherein, with the trailer hitched at the hitch of the vehicle, and responsive to determining that the trailer is hitched to the vehicle for the first time [Ziebart ¶0021; if the dimensions of the relevant trailer have been determined once, then it is not necessary to determine the dimensions of the trailer again each time before a maneuvering process... using a trailer-specific electrical resistance of a connection system of the trailer it can be determined in a simple way whether it is the same trailer for which the dimensions have already been determined... it is also possible to determine whether the towed trailer is a trailer for which the dimensions have already been determined. Ziebart ¶0032; trailer maneuvering assistance system 18 checks whether the trailer-specific properties are specified, wherein in that case the already determined dimensions of the trailer 12 are used during maneuvering. As a result, it is not necessary to determine the dimensions of the trailer 12 again and again], the control generates the three dimensional model [Ziebart ¶0029; based on the determined dimensions a three-dimensional model 26 of the trailer 12 is produced] during a calibration drive [Ziebart ¶0017; driver thus obtains very specific instructions, for example, as to how far he has to turn the steering wheel for the turn to be carried out properly, as a result of which the sensor device can provide sufficiently usable and sufficiently good data, based on which the dimensions of the trailer can be determined in all spatial directions... driver can also be visually and/or audibly informed, for example, by the output device if sufficient adequately good sensor data could be collected to detect the dimensions of the trailer in all spatial directions. Ziebart ¶0028;  request to carry out a turn is issued, for example, by a touch screen 24 of the transportation vehicle 10 acting as an output device... driver of the transportation vehicle 10 can recognize the turn that is to be carried with the transportation vehicle combination 14 in the forward direction so that the dimensions of the trailer 12 can be reliably determined. As soon as sufficiently good sensor data could be determined during the turn, the touch screen 24 can signal that the turn can be ended, for example].
	As disclosed by Ziebart, the system can detect whether an attached trailer is a known trailer or a new trailer that has never been attached to the vehicle. If the trailer is a known trailer, the system does not instruct the driver to perform a drive so that the system can determine the dimensions/model of the trailer, as the trailer dimensions/model is already known. If the trailer dimensions are unknown due to the trailer being a new trailer, the system instructs the driver to perform a specific driving process (i.e. a "calibration drive") so that the system can determine the dimensions of the trailer and thus the 3D model of the newly attached trailer. Although Ziebart does not explicitly use the term "calibration" the examiner notes that the instant application's specification defines "calibration drive" in ¶0036 which states "calibration phase comprises a one-time learning phase for the display system for each new trailer, where the system determines or estimates dimensions of the hitched trailer, color and shape of the hitched trailer". The examiner thus notes that as the instant application's specification equates a "calibration" drive as a one-time learning phase so that the trailer's dimensions can be determined and as Ziebart discloses precisely that, one of ordinary skill in the art would readily appreciate the Ziebart discloses the instant claim. See claim 1 for motivation to combine.  

In regard to claim 9, Aich in view of Ziebart in view of Murad discloses the vehicular trailering assist system of claim 1. Aich in view of Ziebart in view of Murad further discloses, 
	wherein the control stores the generated three dimensional model of the trailer that is currently hitched to the hitch of the vehicle for use in future events where that trailer is hitched to the hitch of the vehicle [Ziebart ¶0021; after the dimensions of the trailer have been determined once, the determined dimensions are stored together with trailer-specific properties, in particular, an electrical resistance of a connection system of the trailer, a tow bar length of the trailer and/or driving dynamics properties of the trailer, wherein the trailer maneuvering assistance system is checked before a new maneuvering process as to whether the trailer-specific properties are specified and in this case the already determined dimensions of the trailer are used during maneuvering. Ziebart claim 17; after the dimensions of the trailer have been determined once, the determined dimensions are stored together with trailer-specific properties, wherein, before a new maneuvering process, the trailer maneuvering assistance system checks whether the trailer-specific properties are specified and uses the already determined dimensions of the trailer during maneuvering].
	See claim 1 for motivation to combine.   

In regard to claim 16, Aich discloses a vehicular trailering assist system [¶0069; trailer backup assist functionality], the vehicular trailering assist system comprising: 
	a plurality of vehicle cameras disposed at the vehicle [¶0163; camera 20 (e.g. video imaging camera) is located proximate an upper region of the vehicle tailgate at the rear of the vehicle 100... camera 20 may include one or more video imaging cameras and may be located at other locations on the vehicle 100 to acquire images of the trailer 110]; 
	wherein the plurality of vehicle cameras comprises at least (i) a vehicle rear backup camera disposed at a rear portion of a vehicle and viewing at least rearward of the vehicle [Fig.51, ¶0286; A first imaging device C1 is disposed centrally on a rear facing portion 2356 of the vehicle 100 proximate a tailgate 2358. ¶0291; The imaging devices C1-C5 are configured to capture image data corresponding to objects and terrain in the operating area of the vehicle 100 and the trailer 2352], (ii) a vehicle left-side camera disposed at a left side of the vehicle and viewing at least sideward and rearward of the vehicle [Fig.51, ¶0288; imaging devices C4 and C5 are disposed on a passenger's side 2366 and a driver's side 2368 of the vehicle 100 respectively and are configured to capture image data corresponding to the environment 2354 to the sides of the vehicle 100. ¶0291; The imaging devices C1-C5 are configured to capture image data corresponding to objects and terrain in the operating area of the vehicle 100 and the trailer 2352] and (iii) a vehicle right-side camera disposed at a right side of the vehicle and viewing at least sideward and rearward of the vehicle [Fig.51, ¶0288; imaging devices C4 and C5 are disposed on a passenger's side 2366 and a driver's side 2368 of the vehicle 100 respectively and are configured to capture image data corresponding to the environment 2354 to the sides of the vehicle 100. ¶0291; The imaging devices C1-C5 are configured to capture image data corresponding to objects and terrain in the operating area of the vehicle 100 and the trailer 2352]; 
	wherein, with a trailer hitched at a hitch of the vehicle, at least the vehicle rear backup camera views a portion of the trailer hitched at the hitch of the vehicle [Fig.48; imaging device C1 facing the trailer when the trailer is hitched to the vehicle. Fig.47, ¶0059; image taken from a rear camera showing a target disposed on a trailer]; 
	wherein the trailer comprises a trailer rear camera disposed at a rear portion of the trailer and viewing at least rearward of the trailer [Fig.48; imaging device C2 at the rear of the trailer facing rearward of the trailer. ¶0289; second imaging device C2 may be disposed on a rear portion 2374 of the trailer 2352... imaging device C2 may have a substantially rearward facing field of view configured to capture image data corresponding to the environment 2354 that may be occluded from the imaging]; 
	a control comprising an image processor for processing image data captured by the plurality of vehicle cameras and image data captured by the trailer rear camera [¶0137; target monitor controller 10 may include a microprocessor 12 and/or other analog and/or digital circuitry for processing one or more routines. ¶0138; target monitor controller 10 processes the one or more images from the camera 20 with one or more image processing routine(s)]; 
	a display device disposed in the vehicle and operable to display video images at a display screen that is viewable by a driver of the vehicle [¶0139; human machine interfaces (HMIs) 25 including a vehicle display such as a center stack mounted navigation/entertainment display. ¶0284; imaging devices C1-C5 may be implemented to provide views of the environment 2354 surrounding the vehicle 100 and the trailer 2352 that may be displayed on a display screen 2355 or any form of display device visible to an operator of the vehicle 100. ¶0163; video imaging camera]; 
	wherein the control, with the trailer hitched at the hitch of the vehicle, generates a model of the trailer that is representative of dimensions of the trailer [¶0304; trailer model 2454 of the trailer 2352... Based on the known relationships of the positions of the imaging devices C1-C5 and the corresponding fields of view 2392-2400, the imaging controller 2410 may be operable to determine the proportions, approximate dimensions, and shape of the trailer 2352 to generate the trailer model 2454. The examiner notes that one of ordinary skill will readily appreciate that length, width and height are all well-known "dimensions" in the art], and wherein the control generates the three dimensional model of the trailer based at least in part responsive to processing of image data captured by the plurality of vehicle cameras [¶0304; imaging controller may be operable to detect the trailer 2352 in the image data with the image reference identification module 2436. Based on the known relationships of the positions of the imaging devices C1-C5 and the corresponding fields of view 2392-2400, the imaging controller 2410 may be operable to determine the proportions, approximate dimensions, and shape of the trailer 2352 to generate the trailer model 2454]; 
	wherein the control, with the trailer hitched at the hitch of the vehicle [Fig.51-Fig.52; trailer attached to the vehicle], and responsive to actuation of a user actuatable input [¶0310; soft keys 2462 may provide options for the operator of the vehicle 100 to alter a view displayed by the imaging controller 2410 on the touchscreen 2460. The soft keys 2462 may allow the operator of the vehicle 100 to view the environment 2354 and select a view corresponding to each of the imaging devices C1-C5, a combination of the imaging devices C1-C5, or the composite aerial view 2450], displays a surround view image using a vehicle avatar of the vehicle and a trailer avatar of the trailer derived from the model of the trailer [Fig.52; surround view image is displayed including vehicle model (2452) and trailer model (2454). ¶0304-¶0305;  By demonstrating vehicle model 2452 and the trailer model 2454, the imaging controller 2410 may provide useful reference information to the operator of the vehicle 100. In some implementations, a graphic outline simulating the trailer 2352 may also be included in the image data displayed on the screen 2355 for a reference to the operator of the vehicle 100 to demonstrate the position of the trailer 2352 relative to the vehicle 100 and the surroundings of an operating environment model 2456], and wherein three dimensions of the trailer avatar are visible when displayed, and wherein the visible three dimensions represent length, width, and height of the trailer [Fig.55; trailer model displayed wherein three dimensions of the trailer are visible including length, width, and height. ¶0306; The simulated models of the trailer 2352 (e.g. trailer model 2454) may provide for a dimensionally accurate visual reference on the screen 2355 to aid the operator of the vehicle 100 during operation]; 
	wherein the control, with the trailer hitched at the hitch of the vehicle [Fig.51-Fig.52; trailer attached to the vehicle], and responsive to actuation of the user actuatable input [¶0310; soft keys 2462 may provide options for the operator of the vehicle 100 to alter a view displayed by the imaging controller 2410 on the touchscreen 2460. The soft keys 2462 may allow the operator of the vehicle 100 to view the environment 2354 and select a view corresponding to each of the imaging devices C1-C5, a combination of the imaging devices C1-C5, or the composite aerial view 2450], displays trailer view video images derived from image data captured by a rearward viewing vehicle camera and the trailer rear camera [¶0291-¶0292, Fig.52; fields of view 2392-2400 may also be combined to form a composite aerial view or bird's eye view of the vehicle 100 and the trailer 2352. Fig.51; FOV 2394 corresponding to trailer camera (C2) and FOV 2396 corresponding to rearward viewing vehicle camera (C1)]; and 
	wherein, with the trailer hitched at the hitch of the vehicle [Fig.51-Fig.52; trailer attached to the vehicle], and responsive to the vehicle being shifted into a reverse gear [¶0204;  trailer backup assist system 105 also communicates with the vehicle transmission controller 1318, such as receiving the presently engaged transmission gear. ¶0220; system may confirm that the vehicle 100 is reversing with use of directional speed sensors, the gear position of the transmission controller 1318, GPS inputs, or other conceivable indicators of vehicle 100 direction], the display device automatically displays rear backup images derived from image data captured by the trailer rear camera [¶0318-¶0319; operating state and relative orientation of the vehicle 100 and the trailer 2352 may then be used to determine the most relevant image data captured by the imaging devices C1-C5 to output and display on the screen 2355... if the vehicle 100 is traveling in reverse in approximately a straight line (e.g. hitch angle γ<5 deg.), the image data captured by the second imaging device C2 may be displayed on the screen 2355].
	Although Aich discloses using a model in order to determine various dimensions of the trailer and thus Aich discloses a three-dimensional model, Aich does not explicitly disclose that dimensions are length, width, and height of the trailer. However Ziebart discloses,
	wherein the control, with the trailer hitched at the hitch of the vehicle [Fig.1], generates a three dimensional model of the trailer that is representative of length, width and height of the trailer [¶0013; produce a three-dimensional model of the trailer with knowledge of the dimensions of the trailer in the longitudinal direction, the lateral direction and the vertical direction. ¶0025; analysis device 22 is designed to determine the dimensions of the trailer 12 in the longitudinal direction, the lateral direction and the vertical direction of the trailer 12 based on the transmitted sensor data], and wherein the control generates the three dimensional model of the trailer based at least in part responsive to processing of image data captured by the plurality of vehicle cameras [¶0013; By collecting extensive sensor data, optionally by a plurality of sensors of the sensor device installed at different positions of the transportation vehicle, it is possible to produce a three-dimensional model of the trailer with knowledge of the dimensions of the trailer in the longitudinal direction, the lateral direction and the vertical direction. ¶0026;  sensor device 20 can thus, for example, comprise cameras disposed in the external mirrors and on the pillars of the transportation vehicle, in particular, on the B-pillar and the C-pillar]; 
	wherein the control, with the trailer hitched at the hitch of the vehicle [Fig.1], and responsive to actuation of a user actuatable input [¶0030; Using the touch screen 24, the driver of the transportation vehicle 10 can thus simply detect whether the dimensions and the three-dimensional model 26 have been determined correctly], displays a surround view image using a vehicle avatar of the vehicle and a trailer avatar of the trailer derived from the three dimensional model of the trailer [Fig.2; display image includes outer edges (30) representing the three-dimensional mode. ¶0018; based on the determined dimensions a three-dimensional model of the trailer is produced and displayed so as to partially transparently overlay a real displayed image of the trailer], and wherein three dimensions of the trailer avatar are visible when displayed, and wherein the visible three dimensions represent length, width, and height of the trailer [Fig.2; trailer dimensions along the length direction, width direction, and height direction are represented by the displayed model/avatar (26). ¶0029-¶0030];
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system disclosed by Aich  with the length, width, height determination as disclosed by Ziebart in order to allow for size and shape information of the trailer to be determined on-board and in three-dimensions which can assist in avoiding collisions with obstacles [Ziebart ¶0013-¶0016]. As disclosed by Ziebart, knowing the dimensions of the trailer in all spatial directions (and thus the length, width, and height) it is possible to "maneuver the transportation vehicle combination into a specified target position, for example, into a parking space, particularly, safely and reliably [Ziebart ¶0015].
	Neither Aich nor Ziebart explicitly disclose displays transparent trailer view video images derived from image data captured by a rearward viewing vehicle camera and the trailer rear camera, and wherein the control, when displaying the transparent trailer view video images, overlays at least a portion of images derived from image data captured by the trailer rear camera over a first portion of images derived from image data captured by the rearward viewing camera to provide transparent trailer views, and wherein a second portion of the images derived from image data captured by the rearward viewing camera is not overlaid by the at least a portion of images derived from image data captured by the trailer rear camera, and wherein the second portion of the images derived from image data captured by the rearward viewing vehicle camera that are not overlaid by the at least a portion of images derived from image data captured by the trailer rear camera include a portion of the trailer in the images derived from image data captured by the rearward viewing vehicle camera, and wherein the display device displays the transparent trailer view video images based on the provided transparent trailer views. However Murad discloses, 
	wherein the control [¶0046; Processor 34], with the trailer hitched at the hitch of the vehicle [¶0040; vehicle and trailer are electrically coupled to one another via the vehicle-trailer interfaces (or connectors) 60,62, and are structurally or mechanically coupled to another via a trailer hitch], and responsive to actuation of the user actuatable input [¶0050-¶0051;  touchscreen so that users can make selections or otherwise input data... manual user input into the onboard computer 30 to provide other data, response, or control input], displays transparent trailer view video images derived from image data captured by a rearward viewing vehicle camera and the trailer rear camera [¶0055; images or video from vehicle camera 22 and trailer camera 72 can be used together and integrated with one another so as to provide an unobstructed rear view that can be displayed on electronic display mirror 50 for viewing by a vehicle operator or passenger. Fig.8 through Fig.10; trailer appears transparent in the images], and wherein the control, when displaying the transparent trailer view video images, overlays at least a portion of images derived from image data captured by the trailer rear camera over a first portion of images derived from image data captured by the rearward viewing camera to provide transparent trailer views [¶0087, Fig.8, Fig.9, Fig.10; first image 102 can be captured by using the vehicle camera 22 as described in step 210 of method 200 (FIG. 6). FIG. 8 depicts the first image 102, along with a second image 104 that is captured by a trailer camera 72, which is overlaid onto the first image 102 at an image overlay area 120. Fig.4], and wherein a second portion of the images derived from image data captured by the rearward viewing camera is not overlaid by the at least a portion of images derived from image data captured by the trailer rear camera [¶0087-¶0088; a patch portion 130 that includes an area of the trailer 14 that is not supplemented by the second image 104 from the trailer camera 72. The second image 104 can be captured by using the trailer camera 72 as described in step 220 of method 200. Fig.8; area (130) not supplemented by the second image (104)], and wherein the second portion of the images derived from image data captured by the rearward viewing vehicle camera that are not overlaid by the at least a portion of images derived from image data captured by the trailer rear camera include a portion of the trailer in the images derived from image data captured by the rearward viewing vehicle camera [¶0076; second image is overlaid on the first image and within the obstructed viewing region...  the obstructed viewing region may include a portion of the image overlay area and other portion(s) that are not within the image overlay area. Fig.8, Fig.9; trailer outline and patch region 130 wherein the trailer border, rear, and hitch portions are visible in the first image 102. ¶0087-¶0088; patch portion 130 that includes an area of the trailer 14 that is not supplemented by the second image 104 from the trailer camera 72. The second image 104 can be captured by using the trailer camera 72 as described in step 220 of method 200. Fig.8; area (130) not supplemented by the second image (104)], and wherein the display device displays the transparent trailer view video images based on the provided transparent trailer views [¶0055; images or video from vehicle camera 22 and trailer camera 72 can be used together and integrated with one another so as to provide an unobstructed rear view that can be displayed on electronic display mirror 50 for viewing by a vehicle operator or passenger. ¶0083; combined image is displayed on an electronic display mirror included in the vehicle. In other embodiments, the combined image can be displayed on another display of the vehicle, such as an infotainment unit display or multimedia display. The combined image includes at least a part of the first image captured by the vehicle camera 22, at least part of the second image captured by the trailer camera 72, and one or more graphics]. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system disclosed by Aich in view of Ziebart with the transparent display as disclosed by Murad in order to provide a composite image that allows a driver to understand what is happening rearward the trailer from a mirror perspective [Murad ¶0002-¶0003, ¶0067-¶0069, ¶0078, ¶0089]. As disclosed by Murad, displaying a composite image from a rearview mirror perspective showing portions of trailer camera images and portions of vehicle rear camera images allows a user to better readily understand the region rearward the trailer and thus have better overall awareness of the vehicle/trailer's surroundings.
	See claim 1 for elaboration on Aich, Ziebart, and Murad.

In regard to claim 17, Aich in view of Ziebart in view of Murad discloses the vehicular trailering assist system of claim 16. Aich in view of Ziebart in view of Murad further discloses, 
	comprising a plurality of trailer cameras disposed at the trailer [Aich ¶0167; These secondary sensors 1204 for determining the position of the target 30 may also include other cameras located on the vehicle, cameras located on the trailer. Ziebart ¶0026;  sensor device 20 of the transportation vehicle 10 can comprise diverse types of sensors at diverse positions of the transportation vehicle 10. The sensor device 20 can thus, for example, comprise cameras disposed in the external mirrors and on the pillars of the transportation vehicle, in particular, on the B-pillar and the C-pillar. Murad ¶0056; multiple cameras 72 can be used, each of which can be mounted and/or installed on trailer 14], wherein the plurality of trailer cameras includes the trailer rear camera [Aich Fig.51; camera C2). Murad ¶0056, Fig.2; camera (72) mounted on the rear of the trailer] and at least one trailer side camera mounted at each side of the trailer and viewing at least sideward of the trailer [Murad ¶0056; multiple cameras 72 can be used, each of which can be mounted and/or installed on trailer 14. In one particular embodiment, multiple cameras can each be positioned on opposite sides of the exterior of the trailer so as to face one or more blind spot areas (i.e., areas in which a vehicle operator cannot easily view). In other embodiments, the multiple cameras may be mounted and/or installed on trailer 14 such that the cameras face in the rearward direction of the trailer. Two or more cameras may be configured in a stereoscopic. Murad ¶0054; side mount cameras; stereoscopic arrangements with multiple cameras; cameras integrated into tail lights, brake lights, or other components at the rear end of the trailer].
	See claim 16 for motivation to combine. 

In regard to claim 18, Aich in view of Ziebart in view of Murad discloses the vehicular trailering assist system of claim 17. Aich in view of Ziebart in view of Murad further discloses, 
	wherein the displayed transparent trailer view images are derived from image data captured by at least one of the trailer side cameras [Murad ¶0054-¶0056; side mount cameras; stereoscopic arrangements with multiple cameras; cameras integrated into tail lights, brake lights, or other components at the rear end of the trailer... multiple cameras 72 can be used, each of which can be mounted and/or installed on trailer 14. In one particular embodiment, multiple cameras can each be positioned on opposite sides of the exterior of the trailer so as to face one or more blind spot areas (i.e., areas in which a vehicle operator cannot easily view). Murad ¶0069; Once the trailer camera viewing angle and the vehicle camera viewing angle are obtained at onboard computer 30, the second image (from the trailer camera 72) can be processed or manipulated accordingly. For example, certain areas of the second image may need to be distorted so as to reflect an image that corresponds to the viewing angle of the vehicle camera 22... images corresponding to other viewing angles may be used. Murad ¶0062].
	See claim 16 for motivation to combine.

In regard to claim 20, Aich in view of Ziebart in view of Murad discloses the vehicular trailering assist system of claim 16. Aich in view of Ziebart in view of Murad further discloses, 
	wherein, with the trailer hitched at the hitch of the vehicle, and responsive to determining that the trailer is hitched to the vehicle for the first time [Ziebart ¶0021; if the dimensions of the relevant trailer have been determined once, then it is not necessary to determine the dimensions of the trailer again each time before a maneuvering process... using a trailer-specific electrical resistance of a connection system of the trailer it can be determined in a simple way whether it is the same trailer for which the dimensions have already been determined... it is also possible to determine whether the towed trailer is a trailer for which the dimensions have already been determined. Ziebart ¶0032; trailer maneuvering assistance system 18 checks whether the trailer-specific properties are specified, wherein in that case the already determined dimensions of the trailer 12 are used during maneuvering. As a result, it is not necessary to determine the dimensions of the trailer 12 again and again], the control generates the three dimensional model [Ziebart ¶0029; based on the determined dimensions a three-dimensional model 26 of the trailer 12 is produced] during a calibration drive [Ziebart ¶0017; driver thus obtains very specific instructions, for example, as to how far he has to turn the steering wheel for the turn to be carried out properly, as a result of which the sensor device can provide sufficiently usable and sufficiently good data, based on which the dimensions of the trailer can be determined in all spatial directions... driver can also be visually and/or audibly informed, for example, by the output device if sufficient adequately good sensor data could be collected to detect the dimensions of the trailer in all spatial directions. Ziebart ¶0028;  request to carry out a turn is issued, for example, by a touch screen 24 of the transportation vehicle 10 acting as an output device... driver of the transportation vehicle 10 can recognize the turn that is to be carried with the transportation vehicle combination 14 in the forward direction so that the dimensions of the trailer 12 can be reliably determined. As soon as sufficiently good sensor data could be determined during the turn, the touch screen 24 can signal that the turn can be ended, for example].
	In the same manner as claim 8, as disclosed by Ziebart, the system can detect whether an attached trailer is a known trailer or a new trailer that has never been attached to the vehicle. If the trailer is a known trailer, the system does not instruct the driver to perform a drive so that the system can determine the dimensions/model of the trailer, as the trailer dimensions/model is already known. If the trailer dimensions are unknown due to the trailer being a new trailer, the system instructs the driver to perform a specific driving process (i.e. a "calibration drive") so that the system can determine the dimensions of the trailer and thus the 3D model of the newly attached trailer. Although Ziebart does not explicitly use the term "calibration" the examiner notes that the instant application's specification defines "calibration drive" in ¶0036 which states "calibration phase comprises a one-time learning phase for the display system for each new trailer, where the system determines or estimates dimensions of the hitched trailer, color and shape of the hitched trailer". The examiner thus notes that as the instant application's specification equates a "calibration" drive as a one-time learning phase so that the trailer's dimensions can be determined and as Ziebart discloses precisely that, one of ordinary skill in the art would readily appreciate the Ziebart discloses the instant claim. See claim 16 for motivation to combine.

In regard to claim 21, Aich in view of Ziebart in view of Murad discloses the vehicular trailering assist system of claim 16. Aich in view of Ziebart in view of Murad further discloses, 
	wherein the control stores the generated three dimensional model of the trailer that is currently hitched to the hitch of the vehicle for use in future events where that trailer is hitched to the hitch of the vehicle [Ziebart ¶0021; after the dimensions of the trailer have been determined once, the determined dimensions are stored together with trailer-specific properties, in particular, an electrical resistance of a connection system of the trailer, a tow bar length of the trailer and/or driving dynamics properties of the trailer, wherein the trailer maneuvering assistance system is checked before a new maneuvering process as to whether the trailer-specific properties are specified and in this case the already determined dimensions of the trailer are used during maneuvering. Ziebart claim 17; after the dimensions of the trailer have been determined once, the determined dimensions are stored together with trailer-specific properties, wherein, before a new maneuvering process, the trailer maneuvering assistance system checks whether the trailer-specific properties are specified and uses the already determined dimensions of the trailer during maneuvering].
	See claim 16 for motivation to combine.

In regard to claim 22, Aich in view of Ziebart in view of Murad discloses the vehicular trailering assist system of claim 1. Aich in view of Ziebart in view of Murad further discloses, 
	wherein the rearward viewing vehicle camera comprises the vehicle rear backup camera [Murad ¶0043; camera 22 can be mounted on a rear exterior portion of vehicle 12 and, in some embodiments, camera 22 may be a backup camera (or reversing camera). Aich ¶0138; camera 20 may be a rearview camera mounted on the tow vehicle].
	See claim 1 for motivation to combine.

Claim(s) 7, 10, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aich et al. (US 2014/0267688) (hereinafter Aich) in view of Ziebart et al. (US 2019/0329821) (hereinafter Ziebart) in view of Murad et al. (US 2019/0241126) (hereinafter Murad) in view of Yamamoto et al. (US 2014/0063197) (hereinafter Yamamoto).

In regard to claim 7, Aich in view of Ziebart in view of Murad discloses the vehicular trailering assist system of claim 5. Aich further discloses
	wherein, with the trailer hitched at the hitch of the vehicle, the trailer avatar ... derived from determination ... via processing of image data captured by at least some of the plurality of vehicle cameras disposed at the vehicle [¶0304; Based on the known relationships of the positions of the imaging devices C1-C5 and the corresponding fields of view 2392-2400, the imaging controller 2410 may be operable to determine the proportions, approximate dimensions, and shape of the trailer 2352 to generate the trailer model 2454]. 
	Neither Aich nor Ziebart nor Murad explicitly disclose the trailer avatar has a color derived from determination of the color of the trailer via processing of image data captured by at least some of the plurality of vehicle cameras disposed at the vehicle. However Yamamoto discloses, 
	the trailer avatar [¶0027; vehicle type, the vehicle color of the 3D object (an automobile). ¶0115; various possible forms of 3D objects (a human, an automobile, etc.) The examiner notes one of ordinary skill would readily appreciate that a trailer may be one of the "3D objects" of Yamamoto. ¶0077; substitute image retrieval section 83 retrieves from the substitute image database a substitute image of a 3D object recognized by the 3D object recognition section 32, based on 3D object type information included in the 3D object attribute information. ¶0084; bird's-eye view substitute image is superposed on the 3D object image area of the bird's-eye view photographed image] has a color derived from determination of the color of the trailer via processing of image data [¶0046; Through this image recognition, there are generated 3D object attribute information including 3D object attribute values such as the position, directional posture, size, type, color of the 3D object present within the photographic view of the in-vehicle camera (#3). ¶0063; coloring with such natural color may be favorable depending on the 3D object. ¶0050; substitute image retrieved from the substitute image database is colored based on color information included in the 3D object attribute information (#7)] captured by at least some of the plurality of vehicle cameras disposed at the vehicle [¶0062; Of the four in-vehicle cameras, the rear photographed image from the rear camera 1 a includes the 3D object (a road cone in this example). The presence of this 3D object is detected by a 3D object detection function included in the vehicle and is recognized by an image recognition technique from the photographed image photographing the peripheral area including this 3D object. Then, 3D object attribute information including position information, type information, color information, etc. of the recognized 3D object is outputted in such a manner as to be linkable with the photographed image (rear photographed image) from the rear camera 1 a]. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system disclosed by Aich in view of Ziebart in view of Murad with the colored substitute image (i.e. "avatar") as disclosed by Yamamoto in order to have the virtually displayed representation of the trailer more accurately reflect attributes of the trailer, thus improving the overall display [Yamamoto ¶0002-¶0004, ¶0010-¶0019]. Specifically, Yamamoto discloses that when overlaying graphics representing 3D objects on a bird's eye view  (similar to Aich), ensuring the color of the graphically displayed 3D object accurately reflects the actual color of the 3D object can allow for improved viewing and more accurate display of the vehicle's surroundings. 
	With respect to Yamamoto, as disclosed by Yamamoto a rear camera can be used by itself or with additional cameras mounted on the vehicle to produce a view of the vehicle from a virtual perspective (similar to Aich). As additionally disclosed by Yamamoto, the virtual perspective image may have graphics overlaid thereon which represent the vehicle and 3D objects surrounding the vehicle. As disclosed by Yamamoto, the color of 3D objects surrounding the vehicle may be detected from camera images and rear camera images specifically wherein the detected color is used to generate the graphic that represents the 3D object. Although Yamamoto does not explicitly use the word "trailer", as disclosed by Yamamoto the 3D object can be any 3D object surrounding the vehicle including other types of vehicles/automobiles. Thus one of ordinary skill in the art would readily appreciate that the 3D object of Yamamoto may be a trailer if the vehicle was in proximity of or currently hitched to the trailer (like the situations of Aich, Ziebart, and Murad).

In regard to claim 10, Aich in view of Ziebart in view of Murad discloses the vehicular trailering assist system of claim 1. Aich further discloses, 
	wherein, with the trailer hitched at the hitch of the vehicle, the trailer avatar ... derived from determination ... via processing of image data captured by the vehicle rear backup camera disposed at the rear portion of the vehicle [¶0304; Based on the known relationships of the positions of the imaging devices C1-C5 and the corresponding fields of view 2392-2400, the imaging controller 2410 may be operable to determine the proportions, approximate dimensions, and shape of the trailer 2352 to generate the trailer model 2454]. 
	Neither Aich nor Ziebart nor Murad explicitly disclose the trailer avatar has a color derived from determination of the color of the trailer via processing of image data captured by at least some of the plurality of vehicle cameras disposed at the vehicle. However Yamamoto discloses,
	the trailer avatar [¶0027; vehicle type, the vehicle color of the 3D object (an automobile). ¶0115; various possible forms of 3D objects (a human, an automobile, etc.) The examiner notes one of ordinary skill would readily appreciate that a trailer may be one of the "3D objects" of Yamamoto. ¶0077; substitute image retrieval section 83 retrieves from the substitute image database a substitute image of a 3D object recognized by the 3D object recognition section 32, based on 3D object type information included in the 3D object attribute information. ¶0084; bird's-eye view substitute image is superposed on the 3D object image area of the bird's-eye view photographed image] has a color derived from determination of the color of the trailer via processing of image data [¶0046; Through this image recognition, there are generated 3D object attribute information including 3D object attribute values such as the position, directional posture, size, type, color of the 3D object present within the photographic view of the in-vehicle camera (#3). ¶0063; coloring with such natural color may be favorable depending on the 3D object. ¶0050; substitute image retrieved from the substitute image database is colored based on color information included in the 3D object attribute information (#7)] captured by the vehicle rear backup camera disposed at the rear portion of the vehicle [¶0062; Of the four in-vehicle cameras, the rear photographed image from the rear camera 1 a includes the 3D object (a road cone in this example). The presence of this 3D object is detected by a 3D object detection function included in the vehicle and is recognized by an image recognition technique from the photographed image photographing the peripheral area including this 3D object. Then, 3D object attribute information including position information, type information, color information, etc. of the recognized 3D object is outputted in such a manner as to be linkable with the photographed image (rear photographed image) from the rear camera 1 a].
	See claim 7 for elaboration on Yamamoto. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system disclosed by Aich in view of Ziebart in view of Murad with the colored substitute image (i.e. "avatar") as disclosed by Yamamoto in order to have the virtually displayed representation of the trailer more accurately reflect attributes of the trailer, thus improving the overall display [Yamamoto ¶0002-¶0004, ¶0010-¶0019]. Specifically, Yamamoto discloses that when overlaying graphics representing 3D objects on a bird's eye view  (similar to Aich), ensuring the color of the graphically displayed 3D object accurately reflects the actual color of the 3D object can allow for improved viewing and more accurate display of the vehicle's surroundings. 

In regard to claim 19, Aich in view of Ziebart in view of Murad discloses the vehicular trailering assist system of claim 16. Aich further discloses, 
	wherein, with the trailer hitched at the hitch of the vehicle, the trailer avatar ... derived from determination ... via processing of image data captured by at least some of the plurality of vehicle cameras disposed at the vehicle [¶0304; Based on the known relationships of the positions of the imaging devices C1-C5 and the corresponding fields of view 2392-2400, the imaging controller 2410 may be operable to determine the proportions, approximate dimensions, and shape of the trailer 2352 to generate the trailer model 2454].
	Neither Aich nor Ziebart nor Murad explicitly disclose the trailer avatar has a color derived from determination of the color of the trailer via processing of image data captured by at least some of the plurality of vehicle cameras disposed at the vehicle. However Yamamoto discloses, 
	the trailer avatar [¶0027; vehicle type, the vehicle color of the 3D object (an automobile). ¶0115; various possible forms of 3D objects (a human, an automobile, etc.) The examiner notes one of ordinary skill would readily appreciate that a trailer may be one of the "3D objects" of Yamamoto. ¶0077; substitute image retrieval section 83 retrieves from the substitute image database a substitute image of a 3D object recognized by the 3D object recognition section 32, based on 3D object type information included in the 3D object attribute information. ¶0084; bird's-eye view substitute image is superposed on the 3D object image area of the bird's-eye view photographed image] has a color derived from determination of the color of the trailer via processing of image data [¶0046; Through this image recognition, there are generated 3D object attribute information including 3D object attribute values such as the position, directional posture, size, type, color of the 3D object present within the photographic view of the in-vehicle camera (#3). ¶0063; coloring with such natural color may be favorable depending on the 3D object. ¶0050; substitute image retrieved from the substitute image database is colored based on color information included in the 3D object attribute information (#7)] captured by at least some of the plurality of vehicle cameras disposed at the vehicle [¶0062; Of the four in-vehicle cameras, the rear photographed image from the rear camera 1 a includes the 3D object (a road cone in this example). The presence of this 3D object is detected by a 3D object detection function included in the vehicle and is recognized by an image recognition technique from the photographed image photographing the peripheral area including this 3D object. Then, 3D object attribute information including position information, type information, color information, etc. of the recognized 3D object is outputted in such a manner as to be linkable with the photographed image (rear photographed image) from the rear camera 1 a]. 
	See claim 7 for elaboration on Yamamoto. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system disclosed by Aich in view of Ziebart in view of Murad with the colored substitute image (i.e. "avatar") as disclosed by Yamamoto in order to have the virtually displayed representation of the trailer more accurately reflect attributes of the trailer, thus improving the overall display [Yamamoto ¶0002-¶0004, ¶0010-¶0019]. Specifically, Yamamoto discloses that when overlaying graphics representing 3D objects on a bird's eye view  (similar to Aich), ensuring the color of the graphically displayed 3D object accurately reflects the actual color of the 3D object can allow for improved viewing and more accurate display of the vehicle's surroundings.

Claim(s) 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aich et al. (US 2014/0267688) (hereinafter Aich) in view of Ziebart et al. (US 2019/0329821) (hereinafter Ziebart) in view of Yamamoto et al. (US 2014/0063197) (hereinafter Yamamoto) in view of Murad et al. (US 2019/0241126) (hereinafter Murad).

In regard to claim 11, Aich discloses a vehicular trailering assist system [¶0069; trailer backup assist functionality], the vehicular trailering assist system comprising: 
	a vehicle rear backup camera disposed at a rear portion of a vehicle and viewing at least rearward of the vehicle [Fig.48; imaging device C1 facing the rear of the vehicle. ¶0286;  A first imaging device C1 is disposed centrally on a rear facing portion 2356 of the vehicle 100 proximate a tailgate 2358 or similar area of the vehicle 100], wherein, with a trailer hitched at a hitch of the vehicle, the vehicle rear backup camera views a portion of the trailer hitched at the hitch of the vehicle [Fig.48; imaging device C1 facing the trailer when the trailer is hitched to the vehicle. Fig.47, ¶0059; image taken from a rear camera showing a target disposed on a trailer];  
	wherein the trailer comprises a trailer rear camera disposed at a rear portion of the trailer and viewing at least rearward of the trailer [Fig.48; imaging device C2 at the rear of the trailer facing rearward of the trailer. ¶0289; second imaging device C2 may be disposed on a rear portion 2374 of the trailer 2352... imaging device C2 may have a substantially rearward facing field of view configured to capture image data corresponding to the environment 2354 that may be occluded from the imaging]; 
	a control comprising an image processor for processing image data captured by the vehicle rear backup camera and image data captured by the trailer rear camera [¶0137; target monitor controller 10 may include a microprocessor 12 and/or other analog and/or digital circuitry for processing one or more routines. ¶0138; target monitor controller 10 processes the one or more images from the camera 20 with one or more image processing routine(s)]; 
	a display device disposed in the vehicle and operable to display video images at a display screen that is viewable by a driver of the vehicle [¶0139; human machine interfaces (HMIs) 25 including a vehicle display such as a center stack mounted navigation/entertainment display. ¶0284; imaging devices C1-C5 may be implemented to provide views of the environment 2354 surrounding the vehicle 100 and the trailer 2352 that may be displayed on a display screen 2355 or any form of display device visible to an operator of the vehicle 100. ¶0163; video imaging camera]; 
	wherein the control, with the trailer hitched at the hitch of the vehicle, generates a model of the trailer that is representative of dimensions of the trailer [¶0304; trailer model 2454 of the trailer 2352... Based on the known relationships of the positions of the imaging devices C1-C5 and the corresponding fields of view 2392-2400, the imaging controller 2410 may be operable to determine the proportions, approximate dimensions, and shape of the trailer 2352 to generate the trailer model 2454. The examiner notes that one of ordinary skill will readily appreciate that length, width and height are all well-known "dimensions" in the art]; 
	wherein the control, with the trailer hitched at the hitch of the vehicle [Fig.51-Fig.52; trailer attached to the vehicle], and responsive to actuation of a user actuatable input [¶0310; soft keys 2462 may provide options for the operator of the vehicle 100 to alter a view displayed by the imaging controller 2410 on the touchscreen 2460. The soft keys 2462 may allow the operator of the vehicle 100 to view the environment 2354 and select a view corresponding to each of the imaging devices C1-C5, a combination of the imaging devices C1-C5, or the composite aerial view 2450], displays a surround view image using a vehicle avatar of the vehicle and a trailer avatar of the trailer derived from the model of the trailer [Fig.52; surround view image is displayed including vehicle model (2452) and trailer model (2454). ¶0304-¶0305;  By demonstrating vehicle model 2452 and the trailer model 2454, the imaging controller 2410 may provide useful reference information to the operator of the vehicle 100. In some implementations, a graphic outline simulating the trailer 2352 may also be included in the image data displayed on the screen 2355 for a reference to the operator of the vehicle 100 to demonstrate the position of the trailer 2352 relative to the vehicle 100 and the surroundings of an operating environment model 2456], and wherein three dimensions of the trailer avatar are visible when displayed, and wherein the visible three dimensions represent length, width, and height of the trailer [Fig.55; trailer model displayed wherein three dimensions of the trailer are visible including length, width, and height. ¶0306; The simulated models of the trailer 2352 (e.g. trailer model 2454) may provide for a dimensionally accurate visual reference on the screen 2355 to aid the operator of the vehicle 100 during operation];  
	wherein, with the trailer hitched at the hitch of the vehicle, the trailer avatar ... derived from determination ... via processing of image data captured by the vehicle rear backup camera disposed at the rear portion of the vehicle [¶0304; Based on the known relationships of the positions of the imaging devices C1-C5 and the corresponding fields of view 2392-2400, the imaging controller 2410 may be operable to determine the proportions, approximate dimensions, and shape of the trailer 2352 to generate the trailer model 2454]; 
	wherein the control, with the trailer hitched at the hitch of the vehicle [Fig.51-Fig.52; trailer attached to the vehicle], and responsive to actuation of the user actuatable input [¶0310; soft keys 2462 may provide options for the operator of the vehicle 100 to alter a view displayed by the imaging controller 2410 on the touchscreen 2460. The soft keys 2462 may allow the operator of the vehicle 100 to view the environment 2354 and select a view corresponding to each of the imaging devices C1-C5, a combination of the imaging devices C1-C5, or the composite aerial view 2450], displays trailer view video images derived from image data captured by a rearward viewing vehicle camera and the trailer rear camera [¶0291-¶0292, Fig.52; fields of view 2392-2400 may also be combined to form a composite aerial view or bird's eye view of the vehicle 100 and the trailer 2352. Fig.51; FOV 2394 corresponding to trailer camera (C2) and FOV 2396 corresponding to rearward viewing vehicle camera (C1)]; and
	wherein, with the trailer hitched at the hitch of the vehicle [Fig.51-Fig.52; trailer attached to the vehicle], and responsive to the vehicle being shifted into a reverse gear [¶0204;  trailer backup assist system 105 also communicates with the vehicle transmission controller 1318, such as receiving the presently engaged transmission gear. ¶0220; system may confirm that the vehicle 100 is reversing with use of directional speed sensors, the gear position of the transmission controller 1318, GPS inputs, or other conceivable indicators of vehicle 100 direction], the display device automatically displays rear backup images derived from image data captured by the trailer rear camera [¶0318-¶0319; operating state and relative orientation of the vehicle 100 and the trailer 2352 may then be used to determine the most relevant image data captured by the imaging devices C1-C5 to output and display on the screen 2355... if the vehicle 100 is traveling in reverse in approximately a straight line (e.g. hitch angle γ<5 deg.), the image data captured by the second imaging device C2 may be displayed on the screen 2355].
	Although Aich discloses using a model in order to determine various dimensions of the trailer and thus Aich discloses a three-dimensional model, Aich does not explicitly disclose that dimensions are length, width, and height of the trailer. Additionally Aich does not explicitly disclose wherein the control stores the generated three dimensional model of the trailer that is currently hitched to the hitch of the vehicle for use in future events where that trailer is hitched to the hitch of the vehicle. However Ziebart discloses,
	wherein the control, with the trailer hitched at the hitch of the vehicle [Fig.1], generates a three dimensional model of the trailer that is representative of length, width and height of the trailer [¶0013; produce a three-dimensional model of the trailer with knowledge of the dimensions of the trailer in the longitudinal direction, the lateral direction and the vertical direction. ¶0025; analysis device 22 is designed to determine the dimensions of the trailer 12 in the longitudinal direction, the lateral direction and the vertical direction of the trailer 12 based on the transmitted sensor data]; 
	wherein the control, with the trailer hitched at the hitch of the vehicle [Fig.1], and responsive to actuation of a user actuatable input [¶0030; Using the touch screen 24, the driver of the transportation vehicle 10 can thus simply detect whether the dimensions and the three-dimensional model 26 have been determined correctly], displays a surround view image using a trailer avatar of the trailer derived from the three dimensional model of the trailer [Fig.2; display image includes outer edges (30) representing the three-dimensional mode. ¶0018; based on the determined dimensions a three-dimensional model of the trailer is produced and displayed so as to partially transparently overlay a real displayed image of the trailer], and wherein three dimensions of the trailer avatar are visible when displayed, and wherein the visible three dimensions represent length, width, and height of the trailer [Fig.2; trailer dimensions along the length direction, width direction, and height direction are represented by the displayed model/avatar (26). ¶0029-¶0030];
	wherein the control stores the generated three dimensional model of the trailer that is currently hitched to the hitch of the vehicle for use in future events where that trailer is hitched to the hitch of the vehicle [¶0021; after the dimensions of the trailer have been determined once, the determined dimensions are stored together with trailer-specific properties, in particular, an electrical resistance of a connection system of the trailer, a tow bar length of the trailer and/or driving dynamics properties of the trailer, wherein the trailer maneuvering assistance system is checked before a new maneuvering process as to whether the trailer-specific properties are specified and in this case the already determined dimensions of the trailer are used during maneuvering. claim 17; after the dimensions of the trailer have been determined once, the determined dimensions are stored together with trailer-specific properties, wherein, before a new maneuvering process, the trailer maneuvering assistance system checks whether the trailer-specific properties are specified and uses the already determined dimensions of the trailer during maneuvering].
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system disclosed by Aich  with the length, width, height determination as disclosed by Ziebart in order to allow for size and shape information of the trailer to be determined on-board and in three-dimensions which can assist in avoiding collisions with obstacles [Ziebart ¶0013-¶0016]. As disclosed by Ziebart, knowing the dimensions of the trailer in all spatial directions (and thus the length, width, and height) it is possible to "maneuver the transportation vehicle combination into a specified target position, for example, into a parking space, particularly, safely and reliably [Ziebart ¶0015]. 
	Neither Aich nor Ziebart explicitly disclose the trailer avatar has a color derived from determination of the color of the trailer via processing of image data captured by the vehicle rear backup camera disposed at the rear portion of the vehicle. However Yamamoto discloses
	the trailer avatar [¶0027; vehicle type, the vehicle color of the 3D object (an automobile). ¶0115; various possible forms of 3D objects (a human, an automobile, etc.) The examiner notes one of ordinary skill would readily appreciate that a trailer may be one of the "3D objects" of Yamamoto. ¶0077; substitute image retrieval section 83 retrieves from the substitute image database a substitute image of a 3D object recognized by the 3D object recognition section 32, based on 3D object type information included in the 3D object attribute information. ¶0084; bird's-eye view substitute image is superposed on the 3D object image area of the bird's-eye view photographed image] has a color derived from determination of the color of the trailer via processing of image data [¶0046; Through this image recognition, there are generated 3D object attribute information including 3D object attribute values such as the position, directional posture, size, type, color of the 3D object present within the photographic view of the in-vehicle camera (#3). ¶0063; coloring with such natural color may be favorable depending on the 3D object. ¶0050; substitute image retrieved from the substitute image database is colored based on color information included in the 3D object attribute information (#7)] captured by the vehicle rear backup camera disposed at the rear portion of the vehicle [¶0062; Of the four in-vehicle cameras, the rear photographed image from the rear camera 1 a includes the 3D object (a road cone in this example). The presence of this 3D object is detected by a 3D object detection function included in the vehicle and is recognized by an image recognition technique from the photographed image photographing the peripheral area including this 3D object. Then, 3D object attribute information including position information, type information, color information, etc. of the recognized 3D object is outputted in such a manner as to be linkable with the photographed image (rear photographed image) from the rear camera 1 a]; 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system disclosed by Aich in view of Ziebart with the colored substitute image (i.e. "avatar") as disclosed by Yamamoto in order to have the virtually displayed representation of the trailer more accurately reflect attributes of the trailer, thus improving the overall display [Yamamoto ¶0002-¶0004, ¶0010-¶0019]. Specifically, Yamamoto discloses that when overlaying graphics representing 3D objects on a bird's eye view  (similar to Aich), ensuring the color of the graphically displayed 3D object accurately reflects the actual color of the 3D object can allow for improved viewing and more accurate display of the vehicle's surroundings. 
	Neither Aich nor Ziebart nor Yamamoto explicitly disclose displays transparent trailer view video images derived from image data captured by a rearward viewing vehicle camera and the trailer rear camera, and wherein the control, when displaying the transparent trailer view video images, overlays at least a portion of images derived from image data captured by the trailer rear camera over a first portion of images derived from image data captured by the rearward viewing camera to provide transparent trailer views, and wherein a second portion of the images derived from image data captured by the rearward viewing camera is not overlaid by the at least a portion of images derived from image data captured by the trailer rear camera, and wherein the second portion of the images derived from image data captured by the rearward viewing vehicle camera that are not overlaid by the at least a portion of images derived from image data captured by the trailer rear camera include a portion of the trailer in the images derived from image data captured by the rearward viewing vehicle camera. However Murad discloses, 
	wherein the control [¶0046; Processor 34], with the trailer hitched at the hitch of the vehicle [¶0040; vehicle and trailer are electrically coupled to one another via the vehicle-trailer interfaces (or connectors) 60,62, and are structurally or mechanically coupled to another via a trailer hitch], and responsive to actuation of the user actuatable input [¶0050-¶0051;  touchscreen so that users can make selections or otherwise input data... manual user input into the onboard computer 30 to provide other data, response, or control input], displays transparent trailer view video images derived from image data captured by a rearward viewing vehicle camera and the trailer rear camera [¶0055; images or video from vehicle camera 22 and trailer camera 72 can be used together and integrated with one another so as to provide an unobstructed rear view that can be displayed on electronic display mirror 50 for viewing by a vehicle operator or passenger. Fig.8 through Fig.10; trailer appears transparent in the images], and wherein the control, when displaying the transparent trailer view video images, overlays at least a portion of images derived from image data captured by the trailer rear camera over a first portion of images derived from image data captured by the rearward viewing camera to provide transparent trailer views [¶0087, Fig.8, Fig.9, Fig.10; first image 102 can be captured by using the vehicle camera 22 as described in step 210 of method 200 (FIG. 6). FIG. 8 depicts the first image 102, along with a second image 104 that is captured by a trailer camera 72, which is overlaid onto the first image 102 at an image overlay area 120. Fig.4], and wherein a second portion of the images derived from image data captured by the rearward viewing camera is not overlaid by the at least a portion of images derived from image data captured by the trailer rear camera [¶0087-¶0088; a patch portion 130 that includes an area of the trailer 14 that is not supplemented by the second image 104 from the trailer camera 72. The second image 104 can be captured by using the trailer camera 72 as described in step 220 of method 200. Fig.8; area (130) not supplemented by the second image (104)], and wherein the second portion of the images derived from image data captured by the rearward viewing vehicle camera that are not overlaid by the at least a portion of images derived from image data captured by the trailer rear camera include a portion of the trailer in the images derived from image data captured by the rearward viewing vehicle camera [¶0076;  second image is overlaid on the first image and within the obstructed viewing region...  the obstructed viewing region may include a portion of the image overlay area and other portion(s) that are not within the image overlay area. Fig.8, Fig.9; trailer outline and patch region 130 wherein the trailer border, rear, and hitch portions are visible in the first image 102. ¶0087-¶0088; patch portion 130 that includes an area of the trailer 14 that is not supplemented by the second image 104 from the trailer camera 72. The second image 104 can be captured by using the trailer camera 72 as described in step 220 of method 200. Fig.8; area (130) not supplemented by the second image (104)], and wherein the display device displays the transparent trailer view video images based on the provided transparent trailer views [¶0055; images or video from vehicle camera 22 and trailer camera 72 can be used together and integrated with one another so as to provide an unobstructed rear view that can be displayed on electronic display mirror 50 for viewing by a vehicle operator or passenger. ¶0083; combined image is displayed on an electronic display mirror included in the vehicle. In other embodiments, the combined image can be displayed on another display of the vehicle, such as an infotainment unit display or multimedia display. The combined image includes at least a part of the first image captured by the vehicle camera 22, at least part of the second image captured by the trailer camera 72, and one or more graphics]. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system disclosed by Aich in view of Ziebart in view of Yamamoto with the transparent display as disclosed by Murad in order to provide a composite image that allows a driver to understand what is happening rearward the trailer from a mirror perspective [Murad ¶0002-¶0003, ¶0067-¶0069, ¶0078, ¶0089]. As disclosed by Murad, displaying a composite image from a rearview mirror perspective showing portions of trailer camera images and portions of vehicle rear camera images allows a user to better readily understand the region rearward the trailer and thus have better overall awareness of the vehicle/trailer's surroundings. 
	See claim 1 for elaboration on Aich, Ziebart and Murad. With respect to Yamamoto, as disclosed by Yamamoto a rear camera can be used by itself or with additional cameras mounted on the vehicle to produce a view of the vehicle from a virtual perspective (similar to Aich). As additionally disclosed by Yamamoto, the virtual perspective image may have graphics overlaid thereon which represent the vehicle and 3D objects surrounding the vehicle. As disclosed by Yamamoto, the color of 3D objects surrounding the vehicle may be detected from camera images and rear camera images specifically wherein the detected color is used to generate the graphic that represents the 3D object. Although Yamamoto does not explicitly use the word "trailer", as disclosed by Yamamoto the 3D object can be any 3D object surrounding the vehicle including other types of vehicles/automobiles. Thus one of ordinary skill in the art would readily appreciate that the 3D object of Yamamoto may be a trailer if the vehicle was in proximity of or currently hitched to the trailer (like the situations of Aich, Ziebart, and Murad).

In regard to claim 12, Aich in view of Ziebart in view of Yamamoto in view of Murad discloses the vehicular trailering assist system of claim 11. Aich in view of Ziebart in view of Yamamoto in view of Murad further discloses, 
	comprising a plurality of trailer cameras disposed at the trailer [Aich ¶0167; These secondary sensors 1204 for determining the position of the target 30 may also include other cameras located on the vehicle, cameras located on the trailer. Ziebart ¶0026;  sensor device 20 of the transportation vehicle 10 can comprise diverse types of sensors at diverse positions of the transportation vehicle 10. The sensor device 20 can thus, for example, comprise cameras disposed in the external mirrors and on the pillars of the transportation vehicle, in particular, on the B-pillar and the C-pillar. Murad ¶0056; multiple cameras 72 can be used, each of which can be mounted and/or installed on trailer 14], wherein the plurality of trailer cameras includes the trailer rear camera [Aich Fig.51; camera C2). Murad ¶0056, Fig.2; camera (72) mounted on the rear of the trailer] and at least one trailer side camera mounted at each side of the trailer and viewing at least sideward of the trailer [Murad ¶0056; multiple cameras 72 can be used, each of which can be mounted and/or installed on trailer 14. In one particular embodiment, multiple cameras can each be positioned on opposite sides of the exterior of the trailer so as to face one or more blind spot areas (i.e., areas in which a vehicle operator cannot easily view). In other embodiments, the multiple cameras may be mounted and/or installed on trailer 14 such that the cameras face in the rearward direction of the trailer. Two or more cameras may be configured in a stereoscopic. Murad ¶0054; side mount cameras; stereoscopic arrangements with multiple cameras; cameras integrated into tail lights, brake lights, or other components at the rear end of the trailer].
	See claim 11 for motivation to combine. 

In regard to claim 13, Aich in view of Ziebart in view of Yamamoto in view of Murad discloses the vehicular trailering assist system of claim 12. Aich in view of Ziebart in view of Yamamoto in view of Murad further discloses, 
	wherein the displayed transparent trailer view images are derived from image data captured by at least one of the trailer side cameras [Murad ¶0054-¶0056; side mount cameras; stereoscopic arrangements with multiple cameras; cameras integrated into tail lights, brake lights, or other components at the rear end of the trailer... multiple cameras 72 can be used, each of which can be mounted and/or installed on trailer 14. In one particular embodiment, multiple cameras can each be positioned on opposite sides of the exterior of the trailer so as to face one or more blind spot areas (i.e., areas in which a vehicle operator cannot easily view). Murad ¶0069; Once the trailer camera viewing angle and the vehicle camera viewing angle are obtained at onboard computer 30, the second image (from the trailer camera 72) can be processed or manipulated accordingly. For example, certain areas of the second image may need to be distorted so as to reflect an image that corresponds to the viewing angle of the vehicle camera 22... images corresponding to other viewing angles may be used. Murad ¶0062].
	See claim 11 for motivation to combine.

In regard to claim 14, Aich in view of Ziebart in view of Yamamoto in view of Murad discloses the vehicular trailering assist system of claim 11. Aich in view of Ziebart in view of Yamamoto in view of Murad further discloses, 
	comprising a plurality of vehicle cameras disposed at the vehicle Ziebart ¶0113; first and second side-mounted cameras C3, C4 may be mounted to the trailer T rather than to the vehicle V. Ziebart ¶0026;  sensor device 20 of the transportation vehicle 10 can comprise diverse types of sensors at diverse positions of the transportation vehicle 10. The sensor device 20 can thus, for example, comprise cameras disposed in the external mirrors and on the pillars of the transportation vehicle, in particular, on the B-pillar and the C-pillar. Aich Fig.51, ¶0289; A second imaging device C2 may be configured to operate in combination with the imaging devices C1 and C3-C5 to provide a combined field of view of the environment 2354 surrounding the vehicle 100 and the trailer 2352. Murad ¶0044; multiple cameras 22 can be used, each of which can be mounted and/or installed on vehicle 12. In one particular embodiment, multiple cameras can be positioned on the exterior of the vehicle and facing in the rearward direction of the vehicle].
	See claim 11 for motivation to combine. 

In regard to claim 15, Aich in view of Ziebart in view of Yamamoto in view of Murad discloses the vehicular trailering assist system of claim 14. Aich in view of Ziebart in view of Yamamoto in view of Murad further discloses, 
	wherein the control generates the three dimensional model by estimating length, width and height dimensions responsive to processing of image data captured by at least some of the plurality of vehicle cameras disposed at the vehicle [Ziebart ¶0013; By collecting extensive sensor data, optionally by a plurality of sensors of the sensor device installed at different positions of the transportation vehicle, it is possible to produce a three-dimensional model of the trailer with knowledge of the dimensions of the trailer in the longitudinal direction, the lateral direction and the vertical direction. Ziebart ¶0026;  sensor device 20 can thus, for example, comprise cameras disposed in the external mirrors and on the pillars of the transportation vehicle, in particular, on the B-pillar and the C-pillar. Aich ¶0304; Based on the known relationships of the positions of the imaging devices C1-C5 and the corresponding fields of view 2392-2400, the imaging controller 2410 may be operable to determine the proportions, approximate dimensions, and shape of the trailer 2352 to generate the trailer model 2454].
	As disclosed by Ziebart, the three dimensional model is generated by estimating dimensions based on sensor data wherein the sensor data can be images taken by cameras on the vehicle. As similarly disclosed by Aich, dimension information of the trailer can be determined by processing the image data and camera position data. See claim 11 for motivation to combine.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA A VOLENTINE whose telephone number is (571)270-7261. The examiner can normally be reached Monday-Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA A VOLENTINE/Primary Examiner, Art Unit 2483                                                                                                                                                                                                        August 17, 2022